Name: Commission Regulation (Euratom) No 220/90 of 26 January 1990 amending Commission Regulation (Euratom) No 3227/76 of 19 October 1976 concerning the application of the provisions on Euratom safeguards
 Type: Regulation
 Subject Matter: European construction;  production;  electrical and nuclear industries;  distributive trades
 Date Published: nan

 Avis juridique important|31990R0220Commission Regulation (Euratom) No 220/90 of 26 January 1990 amending Commission Regulation (Euratom) No 3227/76 of 19 October 1976 concerning the application of the provisions on Euratom safeguards Official Journal L 022 , 27/01/1990 P. 0056 - 0056 Finnish special edition: Chapter 12 Volume 2 P. 0104 Swedish special edition: Chapter 12 Volume 2 P. 0104 *****COMMISSION REGULATION (EURATOM) No 220/90 of 26 January 1990 amending Commission Regulation (Euratom) No 3227/76 of 19 October 1976 concerning the application of the provisions on Euratom safeguards THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Commission Regulation (Euratom) No 3227/76 of 19 October 1976 concerning the application of the provisions on Euratom safeguards (1), and in particular Article 38 thereof, Whereas pursuant to Article 38 of the abovementioned Regulation (Euratom) No 3227/76 the Commission may make minor technical adjustments to the Annexes thereto; Whereas there is a need to establish an appropriate inventory change for the recording and reporting of nuclear material obtained from substances not subject to safeguards; Whereas the Commission has informed the Member States of the present adjustment and considered their views, HAS ADOPTED THIS REGULATION: Article 1 The following shall be added to point 6 'type of inventory change' of the Explanatory Notes to Annex II of Regulation (EEC) No 3227/76: 1.2.3 // // // // Keyword // Code // Explanation // // // // Production of nuclear material // MP // Nuclear material obtained from substances not subject to safeguards as a result of attaining the minimum concentration requirements (Article 36 (i)) // // // Article 2 This Regulation shall enter into force 15 days after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1990. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 363, 31. 12. 1976, p. 1.